ON PETITION FOR REHEARING.
The appellants have filed an exhaustive brief in support of their petition for a rehearing *Page 668 
in which it is alleged that this court has not considered a number of errors assigned.
Burns 1926, Sec. 1361, Acts 1901, page 570, provides: "In every case reversed by a division of the Appellate Court, an opinion shall be given on the material questions therein in 3, 4.  writing;" and it has been held that written opinions are required only when a judgment is reversed. Craig v.Bennett (1902), 158 Ind. 9, 62 N.E. 273; Woods v. IndianaAssn. (1902), 28 Ind. App. 359, 61 N.E. 1139, 62 N.E. 454.
If this court is not required to write any opinion in the affirmance of a case, there can certainly be no error in omitting from an opinion the discussion of any assignment of error that is of no controlling influence.
The fact that the written opinion does not mention every point raised by the appellants in their brief does not mean that they were not given due consideration.
It does mean in this case that we believe the trial judge reached the correct result in his finding of facts and conclusions of law and that the opinion of this court gives reasons sufficient to support that view of the case.
Petition for rehearing denied.